EXHIBIT 10.46


 


AMENDMENT NO. 4 TO LEASE


 


RARITAN, NEW JERSEY


 

THIS AMENDMENT is made this 8 day of October, 2007 by and between RARITAN
JOHNSON ASSOCIATES, a New Jersey Limited Liability Company having an address at
30 Route 22, Green Brook, New Jersey 08812 (herein after called “Landlord”) and
UFP TECHNOLOGIES, INC., a Delaware corporation having an address at East 172
Main Street, Georgetown, MA 01833 (hereinafter called “Tenant”).

 

WHEREAS, Landlord’s predecessor in interest, Raritan Associates, and Tenant
(under Tenant’s prior name, United Foam Plastics Corporation) entered into and
executed a lease dated as of January 4, 1993 (the “Original Lease”) for the
Premises located at 1 Johnson Drive, Building No. 4, Raritan, New Jersey 08869,
and as more particularly described therein:

 

WHEREAS, the Original Lease was amended by Amendment No. 1 dated January 2, 2000
and by Amendment No. 2 dated August 2001.  The subject matter of each of
Amendments No. 1 and No. 2 was additional space, not part of the Demised
Premises referred to in the Original Lease. The provisions of both Amendment
No. 1 and Amendment No. 2 have become moot.

 

WHEAREAS, the Original Lease was further amended by “Amendment No. 3 to Lease”
dated September 5, 2002, which amendment, among other things, extended the Term
until February 29, 2008.

 

WHEREAS, Landlord and Tenant mutually desire to further amend and extend the
lease as more specifically described below.

 

NOW, THEREFORE, in consideration of the mutual covenants herein set forth and of
ONE DOLLAR and other good and valuable consideration, Landlord and Tenant agree
to amend and do hereby amend the Lease, effective as of March 1, 2008, as
follows:

 

1.                                       To the extent that any provision in the
Amendment No. 4 conflicts with any provision of the Original Lease, the
provisions of this Amendment No. 4 will prevail. The term “Lease” as used herein
means Original Lease as amended hereby unless a different meaning is clearly
required by the context. Reference in the Original Lease to “this Lease” and
terms of like import include reference to the Original Lease as modified hereby.

 

2.                                       The Term of the Lease is extended for
one five-year additional extension term (“Extension Term No. 3”). Subject to the
provisions of Paragraph 5 below, Extension Term No. 3 will commence on March 1,
2008 and will terminate on February 28, 2013.

 

3.                                       Basic Monthly Rental and Basic Annual
Rental during Extension Term No. 3 will be as follows:

 

Basic Monthly Rental:

 

 

 

3/1/08 – 2/28/09:

 

$

20,976.56

 

3/1/09 – 2/28/10:

 

$

22,095.31

 

3/1/10 – 2/28/11:

 

$

22,095.31

 

3/1/11 – 2/29/12:

 

$

22,095.31

 

3/1/12 – 2/28/13:

 

$

22,095.31

 

 

--------------------------------------------------------------------------------


 

Basic Annual Rental:

 

 

 

3/1/08 – 2/28/09:

 

$

3.75 per square foot for a total of $251,718.75

 

3/1/09 – 2/28/10:

 

$

3.95 per square foot for a total of $265,143.75

 

3/1/10 – 2/28/11:

 

$

3.95 per square foot for a total of $265,143.75

 

3/1/11 – 2/29/12:

 

$

3.95 per square foot for a total of $265,143.75

 

3/1/12 – 2/28/13:

 

$

3.95 per square foot for a total of $265,143.75

 

 

4.                                       As stated in Section 1.12 of the
Original Lease, Tenant shall have the option to renew the Lease for one
(1) additional five (5) year period (beyond Extension Term No. 3); subject to
the terms and conditions of Article XXXI of the Original Lease, except for
Section 31.2, which is hereby deleted and replaced with the following:

 

Section 31.2.                         For Extension Term No. 4 Basic Annual Rent
shall be calculated at fair market value for comparable buildings in the
Raritan, NJ area, as mutually agreed upon by Tenant and Landlord. In the absence
of such agreement within sixty (60) days after Tenant’s exercise of said option,
the fair market rental rate for the extended term shall be determined within the
following thirty (30) days by an independent, reputable third party appraiser
chosen by Landlord, subject to the Tenant’s reasonable approval, who shall have
at least ten (10) years experience in the commercial real estate market in the
area in which the building is located.  The Tenant may rescind its exercise of
the extension option by so notifying the Landlord within five (5) business days
after receiving the appraiser’s determination of fair market rent. Time is of
the essence of this Lease, including, without limitation, this Section.

 

5.                                       Notwithstanding any other provision of
this Lease, Tenant shall have the right to terminate this Lease at any time
after the execution date of this Amendment on the following terms:

 

(a)                                  such termination shall be effective as of
the 180th day after the date on which Tenant notifies Landlord in writing of
Tenant’s election to so terminate; and

 

(b)                              Tenant shall pay to Landlord all amounts due
and payable under this Lease up to said effective date, and, as a Termination
Fee, an amount equal to the lesser of (i) 50% of the total amount of the Basic
Annual Rent payable under this Lease for the period from the effective date of
termination until February 28, 2013, or (ii) one year’s Basic Annual Rent
calculated by taking the sum of Basic Monthly Rental payments that would have
been due from Tenant for the twelve (12) months beginning on the first day of
the month after the month in which the effective date of termination occurs.
Such Termination Fee shall be due and payable no later than ten (10) days prior
to the effective date of termination.

 

--------------------------------------------------------------------------------


 

6.                                       The provisions of the Original Lease as
modified by this Amendment No. 4 are applicable during Extension Term No. 3.
Except as specifically amended hereby, the Lease remains in full force and
effect.

 

EXECUTED as a sealed instrument as of the date first written above.

 

TENANT:   UFP TECHNOLOGIES, INC.

LANDLORD:

RARITAN JOHNSON

 

 

 

ASSOCIATES

 

 

 

 

 

 

BY:

   /s/ Ronald J. Lataille

 

BY:

   /s/ Steve Brimman

 

Name:

Ronald J. Lataille

 

Name:

Steve Brimman

 

Its:

Chief Financial Officer

 

Its:

Member

 

--------------------------------------------------------------------------------